Citation Nr: 0206010	
Decision Date: 06/07/02    Archive Date: 06/13/02

DOCKET NO.  96-00 115A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for injury, intra-
abdominal, affecting the liver, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel
INTRODUCTION

The veteran had active service from November 1951 to November 
1953.  His decorations include the Korean Service Medal with 
three bronze stars, and the Combat Infantryman Badge.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1995 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied a rating in excess of 10 percent 
for injury, intra abdominal, affecting the liver.

The veteran filed a notice of disagreement in August 1995, 
and after issuance of the statement of the case in December 
1995, a substantive appeal was received in January 1996.

In October 1996, the veteran testified before a hearing 
officer at the RO.  A copy of the transcript of that hearing 
is of record.  

Although two other issues were rated in the decision, the 
veteran withdrew his appeal on the issue of an increased 
rating for scars at his October 1996 hearing.  As regards the 
issue of an increased rating for muscle group XX, gunshot 
wounds, thoraco lumbar injury, the maximum was granted by 
rating decision of February 1997 (this was the evaluation 
sought by the veteran, see the October 1996 hearing 
transcript).  Thereafter, by VA form 646 dated in November 
2001, the veteran confirmed his appeal only on the issue of 
an increased rating for intra-abdominal injury, affecting the 
liver.  Thus the only issue properly before the Board is as 
listed on the title page. See 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.302 (2001).  See also Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).



FINDINGS OF FACT

1.  All relevant available evidence necessary for resolution 
of the veteran's claim has been obtained by the RO.  There 
has been appropriate notice, and there is no indication of 
additional evidence that could be obtained that would affect 
the outcome as to this issue.

2.  The veteran's service-connected injury, intra-abdominal, 
affecting the liver is presently manifested by subjective 
complaints of abdominal discomfort, pain, nausea, 
constipation (perhaps alternating with diarrhea), and 
vomiting or abdominal distension, productive of moderate 
impairment of adhesions; moderately severe adhesions of 
partial obstruction manifested by delayed motility of barium 
meal and less frequent and less prolonged episodes of pain, 
or severe adhesions manifested by definite partial 
obstruction shown by x-ray, with frequent and prolonged 
episodes of severe colic distension, nausea or vomiting, 
following severe peritonitis, ruptured appendix, perforated 
ulcer, or operation with drainage, are not shown.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for injury, intra-abdominal affecting the liver, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1-4.14, 4.112, 4.114, Part 4, 
Diagnostic Codes 7301, 7200-7348 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran and his representative contend, in substance, 
that the veteran's service-connected  injury, intra-
abdominal, affecting the liver is more disabling than 
currently evaluated.  

It is noted that the veteran has a history of combat-related 
gunshot wounds to the thoracolumbar area with a penetrating 
wound in the right paraspinal region about T10 level.  
Exploratory laparotomy was performed at that time which 
revealed a fragment in the liver.  There was secondary 
closure of the wound in the back area, and a two month 
hospitalization in service.  Service connection was granted, 
with a 10 percent rating effective from November 1953, which 
has remained unchanged.

VA outpatient treatment records and progress notes for the 
period June 1990 to September 1994 reflect treatment mostly 
for low back pain.  May 1994 progress notes show complaints 
of pain and flatulence, with a diagnostic impression of 
diverticulosis confirmed by barium enema in June 1994.  July 
1994 progress notes show that abdominal symptoms had 
resolved, and diverticulosis was stable with no complications 
expected.

On February 1995 VA compensation and pension examination the 
veteran complained of pain in the scar areas with radiation 
to both legs, and worsening pain upon sitting for a long 
time.  Physical examination revealed tissue loss comparison 
with muscle atrophy of the right thoracolumbar spinal muscles 
from T10 level, with scars, one in the abdominal area.

Closer examination of the scars showed an exploratory 
laparotomy scar in the abdominal area, 10 cm long, 1 cm. 
wide, brownish in color, with keloid tissue and tender to 
palpation.  There was another scar on the right thoracic area 
paraspinal muscles at the T-10 level, 8 cm. long and 3/4 cm. 
wide, L-shaped, tender to palpation with loss of color.   
Muscle atrophy of right thoracic paraspinal muscles was 
noted, with the scars somewhat cosmetically disfiguring.  
They had good vascular supply, and the scar on the back was 
noted as limiting the function of the thoracic area.
Diagnoses were residuals of gunshot wound thoracolumbar area; 
clinical left S1 radiculopathy; thoracolumbar paravertebral 
fibromyositis; status post exploratory laparotomy; metallic 
fragments at the thoracolumbar junction, and degenerative 
joint disease of the lumbar spine by x-rays.

February 1995 lumbosacral spine x-rays series showed that two 
metallic fragments were noted at the right side, posteriorly 
of the previous gunshot wound.  Mild atheromatous changes of 
the distal abdomen were noted.  Diagnostic impressions were 
spondylosis deformans; and metallic fragments from previous 
gunshot wound projecting at the thoracolumbar junction area 
in the posterior soft tissues.  X-rays of the dorsal spine 
showed a metallic fragment projecting at the posterior soft 
superimposed upon the 11th rib on the right side posteriorly.

In the currently appealed rating decision of June 1995, the 
RO continued the 10 percent rating under Diagnostic Code (DC) 
7301.

In January 1996, the veteran underwent VA examination.  He 
complained of heartburn, epigastric distress, and bloating 
treated with medications from his private physician.  Nausea 
and vomiting were noted as very rare, and appetite as good.  
There was no specific weight loss, no specific food 
intolerance, and no generalized weakness.  The examiner noted 
shrapnel fragments in the liver, but that the veteran had 
never been icteric or shown evidence of portable hypertension 
or any other significant hepatic problem.  Objective findings 
revealed no icterus, asterixis, stigma or evidence of chronic 
liver disease.  A large surgical scar was noted above the 
sternum from shrapnel wounds removal.  The abdomen was soft, 
depressible, with no hepatomegaly or ascites.  A diagnosis of 
no significant hepatic disease secondary to shrapnel 
fragments remaining in the liver, was noted.

In an October 1996 hearing at the RO, the veteran testified 
that since the operation for shrapnel wounds he has felt 
discomfort and feels that food gets "blocked in," with a 
burning sensation.  He testified to taking medication for 
"burping" and gas since his stomach "swells up."  He 
complained of fatigue, frequent pain when breathing, nausea, 
indigestion, reflux, and a feeling of obstruction in his 
stomach that prevented food from going down every time he 
eats.  He reported food intolerance and bowel obstruction at 
times, vomiting, diarrhea, and constipation, which required 
him to take medications such as Gaviscon, Maalox or 
laxatives.  He admitted to receiving no current medications 
from VA for these complaints, except Maalox in the past, and 
to receiving treatment at VA only twice during the previous 
two years for these complaints.  He asserted treatment by his 
private physicians.

In December 1996, he submitted a letter from a private 
physician which indicated treatment in December 1995 for 
recurrent low back pain, upper abdominal quadrant pain, and 
recurrent moist lungs expectorations.  The physician noted 
that in the previous six months the veteran had developed 
continuous epigastric pain with a burning sensation 
controlled with Zantac.  Diagnoses noted were lumbo-sacral 
radiculopathy; cervico-thoracic radiculopathy; chronic 
abdominal pain secondary to abdomino-thoracic war wounds; and 
peptic ulcer disease.

Barium swallow and upper GI series performed in January 1997 
revealed no present treatment for a liver condition, and no 
evidence of a sliding hiatal hernia.  Gastroesophageal reflux 
was observed fluoroscopically.  Examination of the stomach 
showed normal mucosal pattern and peristaltic activity, with 
no evidence of antral or duodenal deformity.  There was some 
thickening of the mucosa of the second and third portion of 
the duodenum.  A diagnostic impression of thickened duodenal 
and jejunal mucosa slightly related to a history of chronic 
liver disease, was noted.  Incidentally, metallic fragments 
were identified in the abdominal wall.

January 1998 CT (computed tomography) scan of the abdomen 
showed the liver, spleen and pancreas to be average in size 
and of homogeneous density.  There were no focal hepatic, 
splenic or pancreatic masses.  Diagnostic impression was of a 
metallic artifact at the right lateral abdominal wall 
adjacent to the liver periphery presumably representing a 
fragment from a previous gun shot wound, by history.  The 
examiner noted an "otherwise unremarkable" enhanced CT scan 
of the abdomen.

A November 1998 sonogram of the abdomen noted the liver to be 
of normal size and homogeneous echotexture.  No intra or 
extrahepatic biliary ductal dilatation was present.  The 
gallbladder and both kidneys were normal.  The spleen, 
pancreatic region as well as the proximal retroperitoneal 
great vessels were noted as grossly unremarkable, with no 
collateral circulation detected.  Impression was one of renal 
medical disease.  

In the report of a September 2000 VA compensation and pension 
intra-abdominal examination for liver, gall bladder and 
pancreas, the examiner noted that the veteran's claim folder 
and medical record were not available for the evaluation, 
however, his computer file showed treatment for various 
conditions.  The veteran complained of fatigue but no 
weakness, and epigastric pain associated with heartburn.  He 
denied any blood transfusions or hepatitis.

Physical examination showed a mid-abdominal supraumbilical 
small well-healed scar.  Peristalsis was normal, and the 
abdomen was soft and depressible with no palpable 
organomegaly.  There was no evidence of ascites or 
malnutrition, and no history of weight changes, steatorrhea, 
malabsorption melena, or hematemesis.  The liver was noted as 
normal size without superficial abdominal veins and no signs 
of liver disease on physical examination.  The examiner 
reported that July 2000 liver function tests were within 
normal limits, as were CBC and urinalysis.

February 2001 to September 2001 VA primary care follow-up 
notes show treatment for unrelated conditions.  A February 
2001 note showed bowel sounds were present at all quadrants, 
and the abdomen was non-tender, non-distended, soft and 
depressible, with no masses or organomegaly, with the veteran 
described as well nourished and well developed.  In August 
2001 VA progress notes, the veteran complained of continuous 
gasses in his stomach.

As regards to weight loss, the evidence shows that in the 
most recent September 2001 VA outpatient treatment notes, the 
veteran is described as well-nourished and well developed, 
with February and June 2001 weights noted at 189 pounds; in 
September 2000 VA examination he was similarly described, 
with weight at 188 pounds; May and June 1994 outpatient notes 
noted weight at 1851/2 and 189 pounds, respectively.


Legal Analysis

Duty to Assist

Preliminarily, the Board notes that during the pendency of 
this claim, the Veterans' Claims Assistance Act of 2000 
(VCAA) was signed into law.  This legislation is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

The Board is satisfied that all relevant facts have been 
properly developed and no further assistance to the veteran 
is required in order to comply with the duty to assist under 
the VCAA.  The RO has collected all identified medical 
records.  The veteran was provided notice of the applicable 
laws and regulations in the rating decisions, statements and 
supplemental statements of the case, and specifically 
notified of his rights under the VCAA in September 2001.  He 
was also afforded several medical examinations and a hearing 
at the RO, after which testimony he was afforded time to 
submit additional private and VA medical records.  Thus VA 
has satisfied its duties to notify and to assist the veteran, 
and further development and expending of VA's resources is 
unwarranted.  Adjudication of this appeal, without remand to 
the RO for further consideration under the new law, poses no 
risk to the veteran.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  See also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (to the same effect).

Ratings Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1.  Separate diagnostic codes identify the various 
disabilities. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where, as in this case, entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although 38 C.F.R. § 4.2 requires that the 
whole recorded history be reviewed to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  The Board considers all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board must determine whether the weight of the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event.  However, if the 
weight of the evidence is against his claim, the claim must 
be denied.  38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran's service-connected injury, intra-abdominal, 
affecting the liver, is rated under 38 C.F.R. § 4.114, which 
provides the schedule of ratings for the digestive system.  
The Board points out that ratings under Diagnostic Codes 
("DC"s) 7301 to 7329, inclusive, 7331, 7342, and 7345 to 
7348 inclusive, will not be combined with each other.  
Instead, a single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.

After consideration of all potentially applicable diagnostic 
codes, the Board finds that the veteran's symptoms are 
currently most appropriately evaluated under DC 7301, rating 
for adhesions, and finds no other codes applicable.  In this 
regard, it is pointed Diagnostic Code 7311 provides that 
residuals of liver injuries are to be rated as adhesions of 
the peritoneum (i.e. under Diagnostic Code 7301).  

Since the time the veteran filed his claim for an increased 
evaluation for injury, intra-abdominal, affecting the liver, 
some regulations used to rate the digestive system were 
revised and became effective as of July 2, 2001.  66 Fed. 
Reg. 29488-29489 (May 31, 2001).  The changes, however, did 
not involve rating the residuals of liver injuries or 
adhesions of the peritoneum. Id.

That being said, it is noted that under DC 7301, a moderate 
disability, i.e., pulling pain on attempting work or 
aggravated by movements of the body, or occasional episodes 
of colic pain, nausea, constipation (perhaps alternating with 
diarrhea) or abdominal distension, warrants a 10 percent 
disability rating;  a moderately severe disability, i.e., 
with partial obstruction of the small bowel manifested by 
delayed motility of barium meal and less frequent and less 
prolonged episodes of pain, warrants a 30 percent disability 
rating; a severe disability, i.e., with definite partial 
obstruction of the small bowel shown by X-ray, with frequent 
and prolonged episodes of severe colic distension, nausea or 
vomiting, following severe peritonitis,  ruptured appendix, 
perforated ulcer, or operation with drainage, warrants a 50 
percent disability rating.  A note to this code provides that 
ratings for adhesions will be considered when there is a 
history of operative or other traumatic or infectious 
(intraabdominal) process, and at least two of the following: 
disturbance of motility, actual partial obstruction, reflex 
disturbances, presence of pain.  

In addition to the above criteria, weight loss is used to 
evaluate digestive system disorders.  Weight loss is 
important where there is appreciable loss sustained over a 
period of time, as opposed to minor weight loss or a greater 
loss for a brief period of time.  38 C.F.R. § 4.112.  The 
Board notes that the amendments to the regulations used to 
rate the digestive system, noted above, also included 
revision of 38 C.F.R. § 4.112 with respect to the definition 
of weight loss.  However, as will be discussed below, weight 
loss is essentially has not been shown to be a manifestation 
of the veteran's injury, intra-abdominal, affecting the liver 
or, for that matter, any other disability.  Consequently, the 
Board finds that it is unnecessary to undergo a comparison of 
the old and new criteria to determine which is more favorable 
to the veteran.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

38 C.F.R. § 4.113 provides that there are diseases of the 
digestive system, particularly within the abdomen, which, 
while differing in the site of pathology, produce a common 
disability picture characterized in the main by varying 
degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area, as indicated in the instruction under 
the title "Diseases of the Digestive System," do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding as outlined in 38 C.F.R. § 4.14.


The overall evidence shows complaints of continuous 
epigastric pain and burning controlled by Zantac on December 
1995 VA examination, with a diagnosis of peptic ulcer 
disease; that the veteran reported nausea and vomiting as 
very rare during a January 1996 VA examination; and that 
despite complaints of heartburn, epigastric distress and 
bloating, appetite was reported as good.  The abdomen was 
noted as soft and depressible with no hepatomegaly or 
ascites, and no significant weight loss or weakness, although 
there was gastroesophageal reflux.  However, during his 
October 1996 hearing at the RO, the veteran testified to 
frequent nausea, vomiting, diarrhea, constipation, pain, 
obstruction on eating, and problems consuming certain foods.  
Recently, in September 2000, he reported no nausea, vomiting 
or constipation.  Therefore, the Board cannot conclude that 
any claimed nausea or vomiting is of a severe nature, since 
such symptoms appear to occur inconsistently.

No objective medical evidence of bowel obstruction is of 
record.  January 1997 barium swallow and upper GI series 
found no obstruction, and mucosal and peristaltic activity 
were noted as normal; January 1998 CT scan of the abdomen was 
"otherwise unremarkable"; November 1998 sonogram of the 
abdomen noted no abnormalities.  Although during the 
September 2000 VA examination, the veteran complained of 
epigastric pain, heartburn and fatigue, peristalsis was found 
to be normal, the abdomen soft and depressible, with no 
evidence of malnutrition, malabsorption, or weight changes.  
Notably, the most recent VA progress notes of February 
through August 2001 show bowel sounds present in all 
quadrants, with a non-tender, non-distended, soft and 
depressible abdomen, no masses or organomegaly, and the 
veteran was noted as well nourished and well developed.  
Thus, other than the veteran's statements, there is no 
objective medical evidence of bowel obstruction.  As a lay 
person, although competent to describe symptoms, he is not 
competent to offer evidence which requires medical expertise, 
such as a diagnosis or a determination of etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, at 494 (1992).

The Board recognizes the veteran's complaints of continuous 
pain, and sympathizes with the difficulties of this disorder, 
but pain, standing alone, does not warrant a higher rating.  
Cf. Spurgeon v. Brown, 10 Vet. App. 194 (1997) (while the 
Board is required to consider the effect of the veteran's 
pain, the rating schedule does not provide a separate rating 
for pain).  Additionally, the Board notes no patterns of 
weight loss.  Weight appears to be in a stable range, from 
185 in May 1994 to 189 pounds in 2001, suggesting no 
significant debilitation as a result of the service-connected 
abdominal disability, even considering manifestations of 
gastroesophageal reflux or peptic ulcer disease.  Without 
evidence of partial obstruction and such symptoms as 
described in the VA regulations there is no showing that the 
overall disability picture more nearly approximates the 
criteria for a 30 percent rating, or greater, for the 
predominant disability, rated as adhesions of the peritoneum.  
38 C.F.R. §§ 4.7, 4.114.

In reaching this decision the Board has considered the issue 
of whether the veteran's disability presented an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedular standards, such that 
referral to the appropriate officials for consideration of an 
extraschedular rating is warranted. See 38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-339 
(1996). However, no evidence has been presented showing 
factors such as a marked interference with employment or 
frequent periods of hospitalization due to the service-
connected disability, so as to render impractical the 
application of the regular schedular standards.  Accordingly, 
the Board concludes that referral to the appropriate 
officials for consideration of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) is not warranted.

In light of the above, the Board finds that the preponderance 
of the evidence is against a rating higher than 10 percent 
for the veteran's service-connected injury, intra-abdominal, 
affecting the liver.  As the preponderance of the evidence is 
against the claim, the doctrine of reasonable doubt is not 
for application. 38 U.S.C.A. § 5107 (West Supp. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).


ORDER

An evaluation in excess of 10 percent for injury, intra 
abdominal, affecting the liver, is denied.


		
	J. A. MARKEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

